Citation Nr: 0939156	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-07 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for sinusitis

3.  Entitlement to service connection for pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1990. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
denied entitlement to service connection for pes planus, 
sinusitis, and a low back disability.  Timely appeals were 
noted from that decision.

A review of the record reflects that the Veteran perfected an 
appeal of service connection for residuals of shrapnel wounds 
to the chest and head in March 2004.   Service connection for 
residuals of shrapnel wounds to the chest and head was 
granted by rating decision dated July 2009, which represents 
a substantial grant of the benefit sought.  

In November 2006, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the case is back before the Board for further 
appellate action.


FINDINGS OF FACT

1.  A chronic back disability did not have its onset or 
increase in severity during service and is not otherwise 
related to service.  

2.  Chronic sinusitis did not have its onset or increase in 
severity during service and is not otherwise related to 
service.  

3.  Pes planus did not have its onset or increase in severity 
during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A.           §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).  

2.  Sinusitis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2008).  

3.  Pes planus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2001 and August 2001, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In April 2006, the Veteran was notified of the way 
initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim for service connection for pes 
planus.  

The Board declines to obtain a medical nexus opinion with 
respect to the remaining claims as there are no current 
diagnoses of a low back disorder and sinusitis.  Indeed, in 
view of the absence of current diagnoses of a low back 
disability and sinusitis, relating these disorders to service 
would certainly be speculative.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  However, service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The 
Board is satisfied that the duties to notify and assist have 
been met.

Service Connection

In general, service connection will be granted for 
disabilities resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  There must be medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

A Veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service. See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Low Back Disability

The Veteran has indicated that he has a low back disorder, 
which he has attributed to service.  The Veteran's service 
medical records are negative for back complaints.  There is 
no separation examination on file.    

No post-service medical records have been received showing 
treatment for back pain or a current diagnosis of a back 
disability.  A June 2000 X-ray showed a normal lumbar spine.  
While the Veteran complains of back pain, the Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

While the Veteran is competent to report symptoms of back 
pain, Layno v. Brown, 6 Vet. App. 465, 469 (1994), he is not 
a medical professional and he is not competent to make a 
diagnosis that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).

On review, the most current objective evidence of record 
fails to show that the Veteran has a back disability.  In the 
absence of a current diagnosis, the Veteran's service 
connection claim for a back disability must be denied.  See 
Brammer, supra. 

Sinusitis

The Veteran has indicated that he has sinusitis, which he has 
attributed to service.  The Veteran's service medical records 
are negative for sinusitis or related complaints.  There is 
no separation examination on file.  No post-service medical 
records have been received showing treatment for sinusitis.  

The Board has considered the Veteran's statements that he 
suffers from sinusitis; however, the Veteran is not competent 
to diagnose sinusitis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  

On review, the most current objective evidence of record 
fails to show that the Veteran has sinusitis.  In the absence 
of a current diagnosis, the Veteran's service connection 
claim for sinusitis must be denied.  See Brammer, supra. 

Pes Planus

As a preliminary matter, the Board notes that pes planus was 
noted on the Veteran's entry examination, dated July 1987.  
Thus, the presumption of soundness does not attach.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The Veteran has testified that he had difficulty with his 
feet from the time he entered service, which he attributed to 
an aggravation of his pre-existing pes planus.  He indicated 
that he was issued special boots, which failed to alleviate 
his symptoms.  

A review of the Veteran's service treatment records shows 
several complaints of foot pain; however, all of the 
complaints are directly related to an incident in which the 
Veteran was wounded by flying shrapnel.  There is no 
indication that the Veteran was treated for pes planus or 
other foot disorders.  There is also no indication that the 
Veteran was issued special boots.  

No post-service clinical records pertinent to treatment for 
pes planus and foot pain have been received.  The Veteran 
received a VA examination in January 2003.  At that time, the 
Veteran's service treatment records were not available.  The 
examiner found that it would be speculative to relate the 
Veteran's current pes planus to his service; however, he did 
note that some who enter the service with pre-existing pes 
planus undergo an aggravation during service, and that it was 
possible that the Veteran's pre-existing pes planus became 
symptomatic during service.  

During the course of the appeal, the Veteran's service 
treatment records were located.  Another VA medical opinion 
was requested in light of the inclusion of the service 
treatment records with the claims folder.  In April 2009, a 
VA physician examined the claims folder, including the 
Veteran's service treatment records, and found that the 
Veteran's pre-existing pes planus had not undergone an 
increase in severity during service.  The examiner found "no 
objective evidence in the service record that the Veteran 
ever complained of symptoms due to his flat feet.  This was 
particularly notable in light of the fact that he was seen 
several times for his feet after the [shell fragment] 
wound."  The examiner noted no evidence that the shell 
fragment wound that the Veteran sustained in service 
aggravated his pre-existing pes planus, and also noted that 
the clinical record since service was silent for treatment of 
pes planus.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this matter, the Board lends greater probative weight to 
the opinion of the April 2009 examiner.  Although this 
examiner did not have the opportunity to physically examine 
the Veteran because of his incarceration, the complete 
record, including service treatment records, was made 
available to her, and her opinion is reasonably based on the 
facts as contained in the record.  The January 2003 VA 
examiner, conversely, did not have the Veteran's service 
treatment records, and was not able to offer an opinion 
specific to the Veteran, even though he did note that it was 
not unusual to see an aggravation of pes planus in service.  
The service treatment records, however, are devoid of 
references to an exacerbation of pes planus.  

On review, the Board finds that service connection for pes 
planus is not warranted.  There were no recorded complaints 
of foot pain or issuance of special boots during service, nor 
is there a separation examination that documents an increase 
in severity of the Veteran's pes planus.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's pes planus underwent an increase 
in severity during active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


